DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Applicant’s arguments filed 09/21/2021 are considered persuasive in overcoming the previously applied prior art rejections.  Further search has uncovered new prior art that reads on the Applicant’s claims as currently amended.  Therefore, new rejections are posted below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugitate (US PGP 2012/0189950) in view of Yaoi et al. (US PGP 2016/0266506).

Yaoi teaches a toner comprising external additive particles comprising a silica particle and an alumina particle ([0016]).  The use of alumina particles is taught to improve conductivity and also help repair voids formed on the carrier particles due to deterioration of the resin layer of the carrier particles ([0020]).  This is taught to prevent local leakage and image deletion as well as carrier attachment ([0020]).  The alumina particles are further taught to have a volume average particle diameter of form 30 to 200 nm, preferably 40 to 100 nm ([0083]).  The total amount of the external additives added to the toner is taught to be from 0.01 to 5 % by weight of the toner particles ([0088]) and the content of the alumina in the total amount is taught to be from 5/6 of the total amount to 1/6 of the total amount ([0081]) and therefore, the amount of alumina particle in the toner is within the range recited in pending claim 6.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the external additive particles taught by Yaoi et al. in the toner of Sugitate.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugitate (US PGP 2012/0189950) in view of Yaoi et al. (US PGP 2016/0266506) as applied to claims 1-4 and 6 above, and further in view of Yamagami (US PGP 2007/0212633).
The complete discussions of Sugitate and Yaoi above are included herein.  Yaoi does not teach that the alumina particles have a cornered shape.
Yamagami teaches a toner comprising an external additive, wherein the external additive is taught to comprise an alumina particle with an irregular shape ([0122]).  This allows the alumina particles to dig into the toner surface and embed, thereby imparting stable flowability and charge properties ([0122]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant specification to have utilized the external additive particles taught by Yaoi et al. in the toner of Sugitate and to have further utilized alumina particles with an irregular shape as taught by Yamagami as the alumina particles taught by Yaoi et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugitate (US PGP 2012/0189950) in view of Yaoi et al. (US PGP 2016/0266506) as applied to claims 1-4 and 6 above, and further in view of Gady et al. (US PGP 2006/0222382).
The complete discussions of Sugitate and Yaoi above are included herein.  Sugitate teaches a toner for use in an image forming method, but does not teach a method of setting a desirable print coverage.
Gady teaches an image forming method using toner particles that is able to designate a desired toner mass and convert a pixel count of an image to a percent area coverage based on a desired dispense rate (Abstract, [0011], [0033], Figure 2).  Figure et al. in the toner of Sugitate and to have utilized the resulting toner in the image forming method of Gady et al. and to have optimized the % area coverage of the printing operation as necessary to achieve the desired printing attributes, which would certainly include % area coverages above 20%.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/04/2021